Title: From Benjamin Franklin to Deborah Franklin, 5 June 1771
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 5. 1771
I have lately made a Journey of a Fortnight, to Birmingham, Sheffield, Leeds, and Manchester and return’d only in time to be at Court on the King’s Birthday, which was yesterday. The Joy was in a fair way of being doubled on the same Day, for the Queen was deliver’d early this Morning of another Prince, the eighth Child, there being now six Princes and two Princesses, all lovely Children. The Prince of Wales and the Bishop of Oszabrug appear’d yesterday for the first time in the Drawing Room, and gave great Pleasure by their sensible manly Behaviour. My Journey has been of use to my Health, the Air and Exercise have given me fresh Spirits, and I feel now exceeding well, Thanks to God.
I wrote to you lately, and have received no Line from you per Capt. Sparks who is arrived. I suppose you have written by Falconer, who is not yet heard of. My Love to our Children and Grand Son. I am, as ever, Your affectionate husband
B Franklin
 Addressed: To / Mrs Franklin / at / Philadelphia / via N York / Per Packet / B Free Franklin